Oliver, Chief Judge:
The appeals for reappraisement enumerated in schedule “A,” hereto attached and made a part hereof, relate to certain bicycles exported from France and entered at the port of Philadelphia.
Stipulated facts, upon which these appeals have been submitted, establish that the proper basis for appraisement of the articles in question is cost of production, as defined in section 402(f) of the Tariff Act of 1930, and that such statutory value therefor is equal to the invoice price, less the proportionate part of items of ocean freight and insurance, as invoiced, and I so hold.
Judgment will be rendered accordingly.